Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION

                                           No. 04-22-00468-CV

                                      IN RE William FISHBACK

                                           Original Proceeding 1

PER CURIAM

Sitting:          Luz Elena D. Chapa, Justice
                  Irene Rios, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: August 10, 2022

PETITION FOR WRIT OF MANDAMUS DENIED

           On August 1, 2022, relator filed a petition for writ of mandamus. After considering the

petition and the record before us, this court concludes relator is not entitled to the relief sought.

Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                       PER CURIAM




1
 This proceeding arises out of Cause No. 2022CVK00319-D4, styled James Patrick Walker, Sr., James Patrick
Walker Jr., Janent Denise Villarreal, and Amanda Hayes vs. William Fishback; and Whitworth Gigarroa, PLLC,
Martha Gigarroa, and Emily Divila vs. William Fishback; and Russell Jordan vs. William Fishback, pending in the
406th Judicial District Court, Webb County, Texas, the Honorable Sid L. Harle presiding.